t c memo united_states tax_court john devlin petitioner v commissioner of internal revenue respondent docket no filed date randall l preheim for respondent memorandum opinion fay judge this case is before the court on respondent's motion for summary_judgment pursuant to rule respondent's motion for summary_judgment was based on matters deemed admitted by reason of petitioner's failure to respond to two requests for 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated admissions served by respondent under rule c petitioner resided in lakewood colorado at the time his petition was filed background respondent determined deficiencies in and additions to tax as follows year additions to tax_deficiency dollar_figure big_number big_number sec_6651 dollar_figure big_number big_number sec_6654 dollar_figure big_number 1respondent in the amended answer to amended petition alleged that petitioner is liable for additions to tax for fraud under sec_6651 for and respondent relies on the additions to tax determined in the notice_of_deficiency under sec_6651 as an alternative position if we find that petitioner is not liable for additions to tax for fraud under sec_6651 petitioner worked as an insurance agent for the prudential life_insurance_company prudential during and prudential employed him to sell insurance and annuities to prudential clients but did not authorize him to sell securities in his capacity as a prudential insurance agent petitioner convinced prudential clients to cancel their prudential annuities and transfer the proceeds to another company named project input inc which petitioner alleged was sponsored by prudential the prudential clients would write a check made payable to petitioner and in return the clients would receive an installment note the installment note stated that it was for an investment known as neo genesis paradigm inc petitioner would then convert the proceeds from this transaction to his own use such transactions occurred on three different occasions from through each time petitioner targeted an elderly client on date petitioner was charged in denver county court denver colorado with theft from the elderly fraud and selling securities without a license petitioner pleaded guilty to attempted fraud and deceit in offering securities was placed on probation for years and was ordered to pay restitution to prudential in the amount of dollar_figure in the notice_of_deficiency respondent determined that petitioner did not file returns for the taxable years and respondent also determined that petitioner realized gross_income for those years in the amounts of dollar_figure dollar_figure and dollar_figure respectively the gross_income determined by respondent resulted in deficiencies of dollar_figure dollar_figure and 2in fact prudential does not have any connection with project input inc nor does the colorado secretary of state have a record of it 3respondent's first and second requests for admission refer to neo genesis paradigm inc and neo genesis these are references to the same entity 4petitioner also did not file individual federal_income_tax returns for the tax years dollar_figure for the taxable years and respectively additionally in the amended answer to amended petition respon- dent asserted that petitioner was liable for the addition_to_tax for fraud under sec_6651 in the alternative respondent relies on the determination in the notice_of_deficiency that petitioner was liable for a percent addition_to_tax under sec_6651 petitioner filed a petition in this court on date on date the case was calendared for trial during the trial session beginning on date on date this court granted the parties' first joint motion for continuance and continued the case for trial from the date trial session subsequently on date the case was again calendared for trial during the trial session beginning on date on date the court granted the parties' second joint motion for continuance to allow time for petitioner's recovery from brain and spinal cord injuries on date petitioner requested an additional days in which to answer respondent's requests for admission first admission request which had been mailed to petitioner on date this court granted the extension of time until date respondent's second requests for admission second admission request was mailed to petitioner on date petitioner did not answer either the first admission request or the second admission request not having received a response from petition- er respondent filed a motion for summary_judgment on date asking that based on matters deemed admitted by petitioner as set forth in respondent's requests for admission we find petitioner liable for the deficiencies as determined by respon- dent in the notice_of_deficiency further respondent asked the court to find that respondent had met the burden of proving that petitioner fraudulently failed to file a federal_income_tax return for each of the years at issue the court ordered a response from petitioner to respondent's motion for summary_judgment on or before date petitioner failed to respond to the court's order by order dated date respondent's motion for summary_judgment was calendared for hearing on date at the hearing no appearance by or on behalf of petitioner was made the court heard respondent's arguments on the motion for summary_judgment and took it under advisement discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 98_tc_383 90_tc_678 rule provides that either party may move for summary_judgment upon any or all parts of the legal issues in controversy when either party makes such a motion the opposing party must file an opposing written response with or without supporting affidavits within such period as the court may direct rule b summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 369_us_654 95_tc_594 a fact is material if it tends to resolve any of the issues that have been properly raised by the parties 10a wright et al federal practice and procedure civil 2d sec pincite 2d ed the facts are established by the first admission request and the second admission request that respondent served on petition- er under rule c matters set forth in requests for admis- sion are deemed admitted unless an answer or objection is served on the requesting party within days after service of the request or within such shorter or longer time as the court may allow since petitioner in the instant case has failed to respond to respondent's requests the facts set forth in the requests for admission are deemed admitted a deficiencies respondent seeks summary_judgment that the deficiencies and additions to tax determined in the notice_of_deficiency and amended answer be sustained the first issue is whether peti- tioner is liable for the deficiencies the deficiencies are in the amounts of dollar_figure dollar_figure and dollar_figure for the taxable years and the deficiencies arose because petitioner failed to file federal_income_tax returns and report gross_income for the taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure as determined in the notice_of_deficiency sec_61 defines gross_income as income from whatever source derived the supreme court has held that when earnings are acquired lawfully or unlawfully without a consensual recog- nition of an obligation to repay and without restriction on their disposition there is income to the taxpayer even though he may be required to pay restitution at a later date 366_us_213 this proposition has been extended to cover situations where the taxpayer obtained loans in bad faith without an intent to repay them as well as where the taxpayer obtained money by embezzlement as in the james case 511_f2d_514 10th cir the evidence establishes that petitioner received wage and interest_income of dollar_figure in in petitioner received dollar_figure of embezzlement income as well as wage and interest_income of dollar_figure further the evidence establishes that for the taxable_year petitioner received dollar_figure in embezzlement income dollar_figure in wage income and dollar_figure in taxable cash receipts based on the admitted facts we sustain the deficiencies for and as determined in the notice_of_deficiency b additions to tax for fraud the second issue is whether petitioner is liable for the additions to tax for fraud under sec_6651 sec_6651 provides for a maximum addition_to_tax of percent if any failure_to_file is fraudulent the additions to tax in the case of fraud are civil sanctions provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and for the loss resulting from the taxpayer's fraud 303_us_391 respon- dent has the burden of making a clear_and_convincing showing that the failure_to_file a federal_income_tax return for each year was due to fraud see rule b sec_7454 fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose of evading a tax believed to be owing 92_tc_661 fraud is shown by proof that the taxpayer intended to conceal mislead or other- wise prevent the collection of his taxes 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 in evaluating petitioner's fraudulent intent under sec_6651 we consider the same elements as are relevant for sec_6663 and former sec_6653 see 102_tc_632 over the years courts have developed a number of objective factors or badges that tend to establish fraud 91_tc_874 these badges include a pattern of understatement of income inadequate books_and_records failure_to_file tax returns concealment of assets failure to cooperate with tax authorities income from illegal activities implausible or inconsistent explana- tions of behavior an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the tax- payer's testimony and dealings in cash 889_f2d_910 9th cir affg norman v com- missioner tcmemo_1987_265 829_f2d_828 9th cir affg tcmemo_1986_223 petzoldt v commissioner supra pincite 80_tc_1111 though this list of the badges_of_fraud is nonex- clusive it is illustrative 94_tc_316 respondent based the motion for summary_judgment on the facts set forth in respondent's requests for admission which were deemed admitted matters deemed admitted pursuant to rule are conclusively established and may be sufficient to support the granting of a motion for summary_judgment 81_tc_644 respondent may establish fraud by relying on facts deemed admitted under rule c 85_tc_267 77_tc_334 respondent has established through petitioner's deemed admissions that petitioner's failure_to_file a federal_income_tax return for each of the taxable years and was fraudulent respondent has demonstrated petitioner's fraudulent intent by establishing badges_of_fraud the deemed admissions establish that petitioner failed to file federal_income_tax returns from taxable_year through taxable_year petitioner received payroll checks and forms w-2 from prudential in and petitioner also submitted a false form_w-4 to prudential for taxable_year further from to petitioner converted to his own use dollar_figure that he received from elderly individuals in his capacity as a prudential insurance agent to avoid summary_judgment petitioner must set forth specific facts showing that there is a genuine issue for trial and cannot rely upon mere allegations and denials in his peti- tion rule d o'neal v commissi102_tc_666 petitioner has failed to refute the material facts on which respondent's fraud claims are based for the taxable years and through the deemed admission of facts set forth in respondent's requests for admission respondent has established by clear_and_convincing evidence that petitioner's failure_to_file federal_income_tax returns for the years in issue was fraudulent thus we shall grant respondent's motion for summary_judgment and sustain the additions to tax for fraud asserted in respondent's amended answer to amended petition for the taxable years and because we are granting respondent's motion for summary_judgment for the additions to tax for fraud we do not need to consider respondent's alternate position that petitioner is liable for additions to tax under sec_6651 to reflect the foregoing an order granting respondent's motion for summary_judgment will be issued and decision will be entered for respondent
